            Case 1:21-cv-10871-FDS Document 8 Filed 08/16/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                 )
TINA LAUTER,                                     )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )         Civil Action No.
                                                 )         21-10871-FDS
THE MASSACHUSETTS DEPARTMENT                     )
OF TRANSPORTATION,                               )
                                                 )
               Defendant.                        )
                                                 )


                               FINAL ORDER OF DISMISSAL


        In accordance with the Order dated August 16, 2021, dismissing this action for the

reasons stated therein, it is hereby ORDERED that the above-captioned matter is dismissed in its

entirety.


Dated: August 16, 2021                               By the Court,

                                                     /s/ Matthew McKillop
                                                     Deputy Clerk
